                Case 1:18-cv-02837 Document 1 Filed 12/04/18 Page 1 of 14




                      THE UNITED STATES DISTRICT COURT
                        FOR THE DISTRICT OF COLUMBIA

FRIENDS OF THE EARTH,
1101 15th Street NW, 11th Floor
Washington, D.C. 20005,                               Case No.:
and                                                   COMPLAINT FOR DECLARATORY
                                                      AND INJUNCTIVE RELIEF
CENTER FOR BIOLOGICAL DIVERSITY
378 N. Main Avenue
Tucson, Arizona 85701

                     Plaintiffs,

           v.


U.S. ENVIRONMENTAL PROTECTION
AGENCY,
1200 Pennsylvania Ave. NW,
Washington, D.C. 20460,



                    Defendant.



                                        INTRODUCTION

      1.         In this action, Friends of the Earth (“FOE”), an environmental organization that

  works to champion the causes of a clean and sustainable planet, and the Center for Biological

  Diversity (“Center”), a conservation organization that works to protect native wildlife species

  in their natural habitats, challenge the failure of the Environmental Protection Agency

  (“EPA”) to provide any and all records held by the EPA Office of the Administrator of inter

  alia meetings, communications, and correspondence between the EPA and employees of the

  following: (1) the firm Williams and Jensen; (2) Smithfield Foods, Inc. or Smithfield’s

  Foundation; (3) Faegre Baker Daniels; (4) ConocoPhillips and/or its subsidiaries; (5) Ardagh


                                                  1
         Case 1:18-cv-02837 Document 1 Filed 12/04/18 Page 2 of 14



Group and/or its subsidiaries; (6) Devon Energy and/or its subsidiaries; and (7) Continental

Resources and/or its subsidiaries.

  2.       The agency’s refusal inter alia to provide the records undermines the Freedom of

Information Act’s (“FOIA”) statutory words and policy of government transparency.

  3.       EPA is unlawfully withholding public records, which FOE and the Center

requested pursuant to FOIA, by failing to conduct an adequate search for responsive records

and by failing to provide FOE and the Center with responsive records, for which there are no

applicable FOIA exemptions. Prompt access to these records is necessary to fulfill FOIA’s

purpose, thus FOE and the Center seek declaratory relief establishing that EPA violated

FOIA, or alternatively, the Administrative Procedure Act (“APA”), FOE and the Center also

seek injunctive relief directing EPA to conduct searches for responsive records and to

provide FOE and the Center with all responsive records without any further delay.

                             JURISDICTION AND VENUE

  4.       This Court has jurisdiction over this matter pursuant to 5 U.S.C. § 552(a)(4)(B)

and 28 U.S.C. § 1331 because this action arises under FOIA, the APA, and the Declaratory

Judgment Act, 28 U.S.C. §§ 2201-2202.

  5.       Venue properly vests in this Court pursuant to 5 U.S.C. § 552(a)(4)(B), which

provides venue for FOIA cases in this district and because a portion of the responsive records

may be found in this district.

  6.       Declaratory relief is appropriate under 28 U.S.C. § 2201.

  7.       Injunctive relief is appropriate under 28 U.S.C. § 2202 and 5 U.S.C. §

552(a)(4)(B).




                                            2
         Case 1:18-cv-02837 Document 1 Filed 12/04/18 Page 3 of 14



                                           PARTIES

  8.         Plaintiff CENTER FOR BIOLOGICAL DIVERSITY is a national, non-profit

conservation organization with offices throughout the United States. The Center has more

than 68,000 members. The Center and its members are harmed by EPA’s violations of FOIA,

or alternatively the APA, as such violations preclude the Center from gaining a full

understanding of the communication records, correspondence records, and meeting records

of the EPA’s Office of the Administrator and employees of the several firms and companies

requested.

  9.         Plaintiff FRIENDS OF THE EARTH is an international environmental

organization with 75 national member groups. FOE and its members are harmed by EPA’s

violations of FOIA, or alternatively the APA, as such violations preclude FOE from gaining a

full understanding of the communication records, correspondence records, and meeting

records of the EPA’s Office of the Administrator and employees of the several firms and

companies requested.

  10.        Defendant ENVIRONMENTAL PROTECTION AGENCY is an agency of the

U.S. government. EPA is responsible for protecting human health and the environment, and

ensuring that national efforts to reduce environmental risks are based on the best available

scientific information. EPA is in possession and control of the records that FOE and the

Center seek, and as such, it is subject to FOIA pursuant to 5 U.S.C. § 552(f). EPA is a federal

agency responsible for applying and implementing the federal laws and regulations at issue

in this complaint.




                                             3
         Case 1:18-cv-02837 Document 1 Filed 12/04/18 Page 4 of 14



                                STATUTORY BACKGROUND

  11.      FOIA’s basic purpose is for government transparency. It establishes the public’s

right to access all federal agency records unless such records may be withheld pursuant to

one of nine, narrowly construed FOIA exemptions. 5 U.S.C. § 552(b)(1)-(9).

  12.      Within 20 working days of receiving a FOIA request, an agency must determine if

it will release requested records and must notify the requester of its determination and the

reasons therefor, the right to seek assistance from the FOIA Public Liaison, and the right to

appeal an adverse agency determination. Id. § 552(a)(6)(A)(i).

  13.      An agency may toll the 20-working-day deadline to seek additional information

or clarification from a requester, but that tolling period ends when the agency receives such

information or clarification. Id. § 552(a)(6)(A)(ii).

  14.      In “unusual circumstances,” an agency may extend the time to make a

determination by no more than 10 additional working days, but it must provide written notice

to the requester setting forth the unusual circumstances for the extension and “the date on

which a determination is expected to be dispatched.” Id. § 552(a)(6)(B)(i). If the agency

provides written notice that the request cannot be processed with the specified time limit, the

agency shall provide “an opportunity to limit the scope of the request so that it may be

processed within” the statutory time limit or “an opportunity to arrange with the agency an

alternative time frame for processing the request or a modified request” and shall make

available its FOIA Public Liaison” to “assist in the resolution of any disputes between the

requester and the agency.” Id. § 552(a)(6)(B)(ii).

  15.      FOIA requires each agency to search for records in a manner that is reasonably

calculated to locate all records that are responsive to the FOIA request. Id. § 552(a)(3)(C)-




                                              4
         Case 1:18-cv-02837 Document 1 Filed 12/04/18 Page 5 of 14



(D).

  16.      FOIA requires federal agencies to promptly disclose requested records. Id. §

552(a)(3)(A), (a)(6)(C)(i).

  17.      In certain limited instances, an agency may withhold records or portions of

records pursuant to nine specific exemptions. Id. § 552(b). These exemptions must be

narrowly construed in light of FOIA’s dominant objective of disclosure, not secrecy.

  18.      FOIA places the burden on the agency to prove that it may withhold responsive

records or portions of records from a requester. Id. § 552(a)(4)(B).

  19.      FOIA provides this Court jurisdiction “to enjoin the agency from withholding

agency records and to order the production of any agency records improperly withheld from

the complainant.” Id. § 552(a)(4)(B).

  20.      Alternatively, an agency’s response to a FOIA request is subject to judicial review

under the APA, which confers a right of judicial review on any person who is adversely

affected by agency action, 5 U.S.C. § 702, and authorizes district courts to compel agency

action that is unlawfully withheld or unreasonably delayed. Id. § 706(1). District courts must

set aside any agency action that is found to be “arbitrary, capricious, an abuse of discretion or

otherwise not in accordance with law.” Id. § 706(2)(A).

                                 FACTUAL BACKGROUND

         EPA FOIA Request: (Records Held by EPA Office of the Administrator)

  21.      On May 2, 2018, FOE submitted to EPA a FOIA request seeking “any and all

records,” hereinafter referred to as “the records requested on May 2, 2018,” (1) “held by the

EPA Office the Administrator of meetings between the EPA and employees of the firm

Williams and Jensen that took place between January 1, 2017 and May 2, 2018”; (2) “any




                                             5
         Case 1:18-cv-02837 Document 1 Filed 12/04/18 Page 6 of 14



and all records held by the EPA Office of the Administrator of communications between the

EPA and employees of the firm Williams and Jensen that were sent or received between

January 1, 2017 and May 2, 2018”; and (3) “any and all records held by the EPA Office of

the Administrator of meetings between EPA and employees of Smithfield Foods, Inc. or

Smithfield’s Foundation that took place on July 11, 2017.”

  22.      On May 7, 2018, FOE sent another FOIA request to EPA seeking any and all

records, hereinafter referred to as “the records requested on May 7, 2018,” of (1) “meetings

that occurred between January 1, 2017 and May 7, 2018 involving: (i) staff from the EPA

Office of the Administrator Employees of Faegre Baker Daniels”; (ii) “staff from the EPA

Office of the Administrator and employees of ConocoPhillips and/or its subsidiaries”; (iii)

“staff from the EPA Office of the Administrator and employees of Ardagh Group and/or its

subsidiaries”; (iv) “staff from the EPA Office of the Administrator and employees of Devon

Energy and/or its subsidiaries”; and (v) “staff from the EPA Office of the Administrator and

employees of Continental Resources and/or its subsidiaries”; and (2) “any and all records of

correspondence sent and/or received between January 1, 2017 and May 7, 2018 involving: (i)

staff from the EPA Office of the Administrator and employees of Faegre Baker Daniels”; (ii)

“staff from the EPA Office of the Administrator and employees of ConocoPhillips and/or its

subsidiaries”; (iii) “staff from the EPA Office of the Administrator and employees of Ardagh

Group and/or its subsidiaries”; (iv) “staff from the EPA Office of the Administrator and

employees of Devon Energy and/or its subsidiaries”; and (v) “staff from the EPA Office of

the Administrator and employees of Continental Resources and/or its subsidiaries.”

  23.      EPA assigned the FOIA Request a tracking number, EPA-HQ-2018-007275, on

May 2, 2018 for that day’s request by Plaintiffs.




                                             6
         Case 1:18-cv-02837 Document 1 Filed 12/04/18 Page 7 of 14



  24.       EPA assigned the FOIA Request a tracking number, EPA-HQ-2018-007438, on

May 7, 2018 for that day’s request by Plaintiffs.

  25.       EPA never responded to FOE’s May 2 request after the tracking number was

assigned.

  26.       EPA never responded to FOE’s May 7 request after the tracking number was

assigned.

  27.       On October 2, 2018, FOE supplemented the two FOIA Requests to add the Center

as a requesting party. In the October 2 letter, Plaintiffs also notified EPA that the agency had

violated FOIA’s 20-day deadline, 5 U.S.C. § 552(a)(6)(A)(i), and requested an estimated date

of completion of a determination on the FOIA Request. Id. § 522(a)(7)(B).

  28.       As of the date of this complaint, EPA has not responded to Plaintiffs’ requests,

and has not provided any responsive records to Plaintiffs.

  29.       EPA has not provided Plaintiffs with a determination that describes the scope of

the records it intends to produce or withhold and the reasons for withholding any records, or

informs Plaintiffs that the organizations may appeal any specific adverse determination

within the relevant time periods in 5 U.S.C. § 552(a)(6)(A)(i) or 5 U.S.C. § 552(a)(6)(B).

Plaintiffs are deemed to have exhausted their administrative remedies pursuant to 5 U.S.C. §

552(a)(6)(C)(i).

  30.       EPA has no lawful basis under FOIA for its delay or for withholding the records

that Plaintiffs requested in their two substantive FOIA requests.

  31.       Plaintiffs have been required to expend resources to prosecute this action.




                                             7
         Case 1:18-cv-02837 Document 1 Filed 12/04/18 Page 8 of 14



                         FIRST CLAIM FOR RELIEF
              VIOLATION OF THE FREEDOM OF INFORMATION ACT

                 Failure to Provide a Determination on the FOIA Requests

  32.      Plaintiffs re-allege and incorporate by reference the allegations made in all

preceding paragraphs.

  33.      EPA violated FOIA by failing to make a determination on or respond in any

manner to Plaintiffs’ FOIA requests made on May 2, 2018 and May 7, 2018 (and as

supplemented on October 2, 2018).

  34.      Plaintiffs have a statutory right to receive a determination from EPA, as well as to

promptly receive the underlying records they seek.

  35.      EPA has still not given Plaintiffs a determination on the FOIA request that

describes the scope of the records it intends to produce or withhold and the reasons for

withholding any records or informs Plaintiffs that it may appeal any specific adverse

determination within the relevant time periods in 5 U.S.C. § 552(a)(6)(A)(i) or 5 U.S.C. §

552(a)(6)(B). See also 5 U.S.C. § 552(a)(7).

  36.      Based on the nature of Plaintiffs’ organizational activities, they will undoubtedly

continue to employ FOIA’s provisions in record requests to EPA in the foreseeable future.

  37.      Plaintiffs’ organizational activities will be adversely affected if EPA continues to

violate FOIA’s requirement to provide a lawful determination on Plaintiffs’ FOIA requests.

  38.      Unless enjoined and made subject to a declaration of Plaintiffs’ legal rights by

this Court, EPA will continue to violate Plaintiffs’ rights to receive public records under

FOIA.




                                             8
         Case 1:18-cv-02837 Document 1 Filed 12/04/18 Page 9 of 14



                        SECOND CLAIM FOR RELIEF
              VIOLATION OF THE FREEDOM OF INFORMATION ACT

Failure to Conduct an Adequate Search for Records Responsive to the FOIA Requests


  39.      Plaintiffs re-allege and incorporate by reference the allegations made in all

preceding paragraphs.

  40.      Plaintiffs have a statutory right to have EPA process its FOIA requests in a

manner that complies with FOIA. 5 U.S.C. § 552(a)(3). EPA violated Plaintiffs’ rights in this

regard when it unlawfully failed to undertake a search that is reasonably calculated to locate

all records that are responsive to the Plaintiffs’ FOIA requests dated May 2, 2018 and May 7,

2018 (and as supplemented on October 2, 2018).

  41.      Based on the nature of Plaintiffs’ organizational activities, they will undoubtedly

continue to employ FOIA’s provisions in record requests to EPA in the foreseeable future.

  42.      Plaintiffs’ organizational activities will be adversely affected if EPA continues to

violate FOIA’s requirement to undertake a search that is reasonably calculated to locate

records that are responsive to Plaintiffs’ FOIA requests.

  43.      Unless enjoined and made subject to a declaration of Plaintiffs’ legal rights by

this Court, EPA will continue to violate Plaintiffs’ rights to receive public records under

FOIA.


                       THIRD CLAIM FOR RELIEF
           VIOLATION OF THE FREEDOM OF INFORMATION ACT

         Failure to Promptly Disclose Records Responsive to FOIA Requests

  44.      Plaintiffs re-allege and incorporate by reference the allegations made in all

preceding paragraphs.




                                             9
        Case 1:18-cv-02837 Document 1 Filed 12/04/18 Page 10 of 14



  45.      EPA violated FOIA, 5 U.S.C. § 552(a)(4)(B), and regulations, by refusing to

promptly disclose records that are responsive to Plaintiffs’ FOIA requests dated May 2, 2018

and May 7, 2018 (and as supplemented on October 2, 2018).

  46.      Based on the nature of Plaintiffs’ organizational activities, they will undoubtedly

continue to employ FOIA’s provisions in record requests to EPA in the foreseeable future.

  47.      Plaintiffs’ organizational activities will be adversely affected if EPA continues to

violate FOIA’s disclosure provisions as it has in this case.

  48.      Unless enjoined and made subject to a declaration of Plaintiffs’ legal rights by

this Court, EPA will continue to violate Plaintiffs’ rights to receive public records under

FOIA.

                     FOURTH CLAIM FOR RELIEF
           VIOLATION OF THE FREEDOM OF INFORMATION ACT

Failure to Provide Reasonably Segregable Portions of Any Lawfully Exempt Records

  49.      Plaintiffs re-allege and incorporate by reference the allegations made in all

preceding paragraphs.

  50.      Plaintiffs have a statutory right to any reasonably segregable portion of a record

that contains information that is subject to any of FOIA’s exemptions. 5 U.S.C. § 552(b).

  51.      EPA violated Plaintiffs’ rights in this regard by unlawfully withholding

reasonably segregable portions of any lawfully exempt records that are responsive to the

Plaintiffs’ FOIA requests made May 2, 2018 and May 7, 2018 (and as supplemented on

October 2, 2018).

  52.      Based on the nature of Plaintiffs’ organizational activities, they will undoubtedly

continue to employ FOIA’s provisions in record requests to EPA in the foreseeable future.




                                             10
        Case 1:18-cv-02837 Document 1 Filed 12/04/18 Page 11 of 14



  53.      Plaintiffs’ organizational activities will be adversely affected if EPA is allowed to

continue violating FOIA’s disclosure provisions as it has in this case.

  54.      Unless enjoined and made subject to a declaration of Plaintiffs’ legal rights by

this Court, EPA will continue to violate Plaintiffs’ rights to receive public records under

FOIA.

                                           
                           FIFTH CLAIM FOR RELIEF
          VIOLATION OF THE ADMINISTRATIVE PROCEDURE ACT
              (In the Alternative to the First through Fourth Claims)

  Unlawfully Withholding or Unreasonably Delaying Actions That FOIA Requires

  55.      Plaintiffs re-allege and incorporate by reference the allegations made in all

preceding paragraphs.

  56.      EPA unlawfully withheld agency action by failing to comply with the mandates of

FOIA consequent to its failure and refusal to: (1) provide a timely determination on

Plaintiffs’ FOIA requests, (2) conduct an adequate search for records that are responsive to

Plaintiffs’ FOIA requests, (3) promptly disclose records that are responsive to Plaintiffs’

FOIA requests, and (4) provide Plaintiffs with reasonably segregable portions of responsive

records in the event that records may be subject to an exemption. EPA’s failures constitute

agency actions that are unlawfully withheld, and therefore, these actions are actionable

pursuant to the APA, 5 U.S.C. § 706(1).

  57.      Alternatively, EPA unreasonably delayed agency action by failing to comply with

the mandates of FOIA consequent to its failure and refusal to: (1) provide a timely

determination on Plaintiffs’ FOIA requests, (2) conduct an adequate search for records that

are responsive to Plaintiffs’ FOIA requests, (3) promptly disclose records that are responsive

to Plaintiffs’ FOIA requests, and (4) provide Plaintiffs with reasonably segregable portions of


                                             11
           Case 1:18-cv-02837 Document 1 Filed 12/04/18 Page 12 of 14



  responsive records in the event that records may be subject to an exemption. EPA’s failures

  constitute agency action unreasonably delayed and therefore actionable pursuant to the APA,

  5 U.S.C. § 706(1).

    58.      As alleged above, EPA’s failure to comply with the mandates of FOIA has injured

  Plaintiffs’ interests in public oversight of governmental operations and is a violation of its

  statutory duties under the APA.

    59.      Plaintiffs have no other adequate remedy at law to redress the violations noted

  above.

    60.      Plaintiffs are entitled to judicial review under the APA, 5 U.S.C. § 702.

                            SIXTH CLAIM FOR RELIEF
            VIOLATION OF THE ADMINISTRATIVE PROCEDURE ACT
                (In the Alternative to the First through Fifth Claims)

Violations of FOIA Are Arbitrary, Capricious, An Abuse of Discretion, or Otherwise Not
                               in Accordance with Law

    61.      Plaintiffs re-allege and incorporate by reference the allegations made in all

  preceding paragraphs.

    62.      EPA violated FOIA’s statutory mandates due to its failure and refusal to: (1)

  provide a timely determination on Plaintiffs’ FOIA requests, (2) conduct an adequate search

  for records that are responsive to Plaintiffs’ FOIA requests, (3) promptly disclose records that

  are responsive to Plaintiffs’ FOIA requests, and (4) provide Plaintiffs with reasonably

  segregable portions of responsive records in the event that records may be subject to an

  exemption. By repeatedly violating FOIA’s statutory mandates, EPA’s actions are arbitrary,

  capricious, an abuse of discretion, or not in accordance with the law and therefore are

  actionable pursuant to the APA, 5 U.S.C. § 706(2)(A).

    63.      As alleged above, EPA’s repeated failure to comply with the mandates of FOIA



                                               12
          Case 1:18-cv-02837 Document 1 Filed 12/04/18 Page 13 of 14



has injured Plaintiffs’ interests in public oversight of governmental operations and is a

violation of the agency’s statutory duties under the APA.

  64.        Plaintiffs have no other adequate remedy at law to redress the violations noted

above.

  65.        Plaintiffs are entitled to judicial review under the APA, 5 U.S.C. § 702.

                                      PRAYER FOR RELIEF

  WHEREFORE, Plaintiffs pray that this Court:

  A. Order Defendant to provide lawful determinations on Plaintiffs’ FOIA requests as

        required by FOIA by a date certain;

  B. Order Defendant to conduct searches that are reasonably calculated to locate all records

        responsive to Plaintiffs’ FOIA requests, with the cut-off date for such searches being

        the date the searches are conducted, and to provide Plaintiffs, by a date certain, with all

        responsive records and reasonably segregable portions of lawfully exempt records

        sought in this action.

  C. Declare that Defendant’s failures to undertake searches for and promptly disclose to

        Plaintiffs all records that are responsive to Plaintiffs’ FOIA requests, as alleged above,

        are unlawful under FOIA, 5 U.S.C. § 552(a)(6)(A)(i), or in the alternative, are agency

        action that has been unlawfully withheld or unreasonably delayed, 5 U.S.C. § 706(1),

        or are arbitrary, capricious, an abuse of discretion, or not in accordance with law, 5

        U.S.C. § 706(2).

  D. Declare that Defendant’s failures to timely make determinations on Plaintiffs’ FOIA

        requests are unlawful under FOIA, 5 U.S.C. § 552(a)(6)(A)(i) and (ii), or in the

        alternative, are agency action that has been unlawfully withheld or unreasonably




                                               13
         Case 1:18-cv-02837 Document 1 Filed 12/04/18 Page 14 of 14



       delayed, 5 U.S.C. § 706(1), or are arbitrary, capricious, an abuse of discretion, or not in

       accordance with law, 5 U.S.C. § 706(2)(A).

    E. Declare that Defendant’s failures to provide Plaintiffs with reasonably segregable

       portions of records which may be lawfully subject to a FOIA exemption, as alleged

       above, are unlawful under FOIA, 5 U.S.C. § 552(a)(7)(B), or in the alternative, are

       agency action that has been unlawfully withheld or unreasonably delayed, 5 U.S.C. §

       706(1), or is arbitrary, capricious, an abuse of discretion, or not in accordance with law,

       5 U.S.C. § 706(2).

    F. Award Plaintiffs their costs and reasonable attorney fees pursuant to 5 U.S.C. §

       552(a)(4)(E) or 28 U.S.C. § 2412.

    G. Grant such other and further relief as the Court may deem just and proper.



DATED: December 4, 2018                            Respectfully submitted,


                                                   /s/
                                                   William J. Snape, III (D.C. Bar No. 455266)
                                                   Paulo Lopes (D.C. Bar No. 1012910)
                                                   Center for Biological Diversity
                                                   1411 K Street, NW, Suite 1300
                                                   Washington, DC 20005
                                                   (202) 536-9351 (cell)
                                                   (202) 274-4443 (land)
                                                   bsnape@biologicaldiversity.org
                                                   plopes@biologicaldiversity.org

                                                   Attorneys for Plaintiffs




                                              14
